Citation Nr: 1601458	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-22 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of left ankle ganglion cyst removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from February 2003 to July 2003 and from October 2003 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the benefit sought on appeal.  The Veteran timely appealed the decision, and the Board remanded the issue, most recently in August 2014, for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional VA medical opinion and then re-adjudicate the claim.  The AOJ obtained a VA addendum medical opinion in March 2015 and provided the Veteran a supplemental statement of the case (SSOC) in June 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

A left ankle ganglion cyst did not have its clinical onset in service and residuals of left ankle ganglion cyst removal are not otherwise related to active duty.  


CONCLUSION OF LAW

The Veteran does not have residuals of left ankle ganglion cyst removal that were incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in May 2007, July 2007 and December 2009.  See id.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment records from VA providers.  The evidence of record also contains the report of an examination requested by VA and performed in June 2007 and August 2012, with an addendum opinion obtained in March 2015.  The Board finds that the VA examination reports, when considered together, are thorough and contain sufficient information to adjudicate the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has residuals from the removal of a left ankle ganglion cyst that began while he was on active duty or are otherwise etiologically related to his time in service.  Service treatment records are silent as to any complaints or diagnosis of any left ankle problems.  At a November 2005 separation medical examination, he as noted to complain of right foot numbness and to have bilateral pes planus, but no left ankle cyst or any other disorder was noted.  At his November 2005separation report of medical history, the Veteran did not report any problems with his left ankle.  

Post-service records reflect that the Veteran was first seen by VA treatment providers in November 2006 for complaints of a left ankle mass, which he reported was tender and caused pain when wearing shoes.  He reported at that time that the mass had been present for over a year.  X-ray of the left ankle was normal.  In January 2007, he underwent a ganglion cyst removal surgery on the left ankle.  In follow-up from the surgery, the Veteran reported that his left ankle was pain free.  June 2007 radiological study revealed mild spurring in the left ankle.  At a February 2008 orthopedic consult, the Veteran as seen for "re-evaluation of a left ankle soft tissue concern that he states has resolved.  Exam shows no recurrence."  The next month, the Veteran was seen for complaints of pain and tenderness in his left ankle; he was diagnosed with "ankle weakness" at that time.  Subsequent treatment records reflect that the Veteran has continued to complain of pain and swelling in his left ankle, but no additional diagnosis has been assigned.

The Veteran underwent VA examinations in June 2007 and August 2012, with an addendum opinion obtained in March 2015.  Report of the June 2007 examination reflects that he reported having first developed a "knot" on his left ankle in 2004, while still on active duty, but stated that he did not seek treatment in service.  He complained of daily pain and instability.  Radiological examination revealed an ossicle and mild calcaneal spurring of the left ankle, and the examiner diagnosed a ganglion cyst of the left ankle.  However, no etiological opinion was provided.  At the August 2012 examination, the Veteran stated that he had experienced "multiple" sprains of his left ankle during service and had had pain in the joint since that time, including difficulty with walking for prolonged periods.  The examiner diagnosed a ganglion cyst but offered a negative opinion, noting that the Veteran's reports of symptomatology were inconsistent with the range of motion he displayed while moving around the examination room.  The examiner also noted that although ganglion cysts are "typically slow growing ... this is not a hard and fast rule.  To state that it was at least as likely as not present in service would be completely speculative."  In a March 2015 addendum opinion, a different VA examiner reviewed the record, considered the Veteran's contentions regarding the in-service development of the cyst and continuing symptoms, and opined that the left ankle ganglion cyst was less likely than not incurred in or otherwise related to surgery.  In so finding, the examiner pointed out that no ganglion cyst had been documented in service and that ganglion cysts can appear and grow in fewer than eight months.  She noted that the most common etiology of ganglion cysts is trauma, not walking on rough terrain.  She further acknowledged that although arthritis can cause ganglion cysts, x-rays taken at the time established that the Veteran did not in fact have arthritis in his left ankle at the time the ganglion cyst was diagnosed and removed in January 2007.

The Veteran has stated on several occasions, including in his October 2007 notice of disagreement that he believes his ganglion cyst developed during service due to "rough terrain and insufficient physical support provided by military uniforms."  He has also contended that he first noticed the cyst during service and otherwise had left ankle "incidences" during service but did not seek treatment until after the end of his period of active duty, despite ongoing pain and swelling in the left ankle.  

Upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has residuals of left ankle ganglion cyst removal that are etiologically linked to his time in service.

In so finding, the Board notes that an evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places the greatest probative weight on the March 2015 VA examiner's finding that the Veteran does not have residuals of left ankle ganglion cyst removal that began in or are otherwise linked to service.  In so finding, the Board notes first that the March 2015 VA medical opinion contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the March 2015 VA examiner conducted a complete record review when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that his current residuals of left ankle ganglion cyst removal are etiologically linked to his time in service.  Although the record reflects that the Veteran does in fact experience left ankle complaints currently, the March 2015 VA examiner specifically found, upon extensive record review-including consideration of the Veteran's contentions regarding the continuity of symptomatology from his time in service to the present-that any current residuals of left ankle ganglion cyst removal are not etiologically linked to service.

For the reasons set forth herein, the Board is satisfied that the March 2015 VA examiner's opinion is adequate for deciding this appeal.  In this case, the March 2015 VA examiner's well-reasoned opinion-based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge-was that the Veteran's left ankle ganglion cyst did not likely begin in service and is not otherwise related to service, and that his residuals of left ankle ganglion cyst removal are thus not etiologically linked to his time in service.  In arriving at this negative opinion, the examiner considered the medical evidence documenting the initial diagnosis and subsequent removal of the left ankle ganglion cyst, as well as the Veteran's contentions concerning its etiology.  The examiner nevertheless concluded that the current residuals of left ankle ganglion cyst removal were not likely due to or begun in service.  The examiner's report fully considered the Veteran's history and assertions, set out her findings in detail, and contained an explanation for her conclusions.  Thus, the Board relies upon the March 2015 VA examiner's opinion in making its determination.  As discussed above, the March 2015 opinion specifically addressed causation, clearly indicating that the Veteran's current residuals of left ankle ganglion cyst removal are not related to service.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on the evidence of record and her medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that pain in the left ankle in service could be related to a ganglion cyst found after service seems reasonable and injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2015 VA medical opinion more probative than the Veteran's statements.  The Veteran offered only conclusory statements regarding the relationship between his in-service experiences and his current left ankle complaints.  In contrast, the VA examiner, who is a medical professional, took into consideration all the relevant facts in providing her opinions, to include the Veteran's reported in-service complaints and the current nature of his residuals of left ankle ganglion cyst removal.  Therefore, the Board accords greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

The fact that the left ankle cyst was exhibited within 8 months of service discharge and the Veteran's recollections of left ankle problems in service is favorable evidence in the claim.  However, when assessing the reliability of the Veteran's statements regarding his claimed residuals of left ankle ganglion cyst removal since service, the Board does not find the statements persuasive.  The Veteran was not seen for any problems with his left ankle during service, and no ganglion cyst or other ankle abnormality was noted at his November 2005 separation examination.  On examination in May 2006, shortly after his service discharge, no ganglion cyst or any other left ankle disability was identified, although the examination was of the feet and he made complaints regarding pes planus and hallux valgus at that time.  

When the Veteran filed his initial claim for compensation in April 2006, he did not mention a left ankle ganglion cyst or its symptoms, though he did mention problems with the feet and lower extremities.  The Board does not find it likely that the Veteran had continuous symptoms yet denied this on his report of medical history in November 2005 and that he did not mention it at the time he initially filed for compensation.  Finally, on the VA examination in 2012, it was noted that the Veteran exhibited normal motion when exiting the examining table but had 0 degrees of motion when it was measured with a goniometer suggesting that he was attempting to manipulate the results of the examination.  The Board does not find his claim of continuous symptoms convincing.  

In this case, the Board accepts the March 2015 VA examiner's opinions as being the most probative evidence on the subject, as they are based on a review of all historical records and medical history of the Veteran, as well as his contentions regarding continuity of symptomatology, and contain detailed rationale for the medical conclusions reached.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the March 2015 VA examiner's opinion was based on a thorough review of the applicable record-including the Veteran's service treatment records and his contentions regarding continuity of symptomatology-the Board finds that the March 2015 VA examiner's opinions are the most probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  In particular, the March 2015 VA examiner independently reviewed the record, including the Veteran's contentions concerning the onset of left ankle pain in service, and concluded that his left ankle ganglion cyst did not likely originate in service and that his current residuals of left ankle ganglion cyst removal are not likely related to service.  The examiner offered a clear rationale for this conclusion, based not only on the Veteran's contentions but on the evidence as set forth in his service and VA treatment history as well as on the examiner's own medical expertise.  Thus, the Veteran's claim must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for residuals of left ankle ganglion cyst removal, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for residuals of left ankle ganglion cyst removal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


